DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of amendments/arguments filed on 04/7/2022.
Claims 1-13 are presented for examination.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abe et al. (US 2005/0053183) in view of Baek (KR 101545608 B1).
Re Claim 1: Abe et al. teaches paper sheet identifying and counting machine and method for identifying and counting paper sheet, which includes a housing {herein counting machine 10 comprising a hopper 15 for counting bills 14} having an entry {entrance} extending therein and an exit extending therein wherein said entry 8 configured to receive paper currency and said exit is configured to dispense the paper currency (see fig.# 1; ¶ 68+) a roller unit {herein sending roller 50} being positioned in said housing, said roller und being positioned between said entry and said exit wherein sail roller unit is configured to engage the paper currency, said roller unit being actuatable in a rolling condition wherein said roller unit is configured to transport the paper currency between said entry and said exit (see fig # 2, ¶ 74+): a disinfecting unit {herein he conning machine 10 includes a sterilization processing device 220 for disinfecting bills transported} being integrated info said housing, said disinfecting unit emitting electromagnetic radiation {herein the sterilization processing device 220 has ultraviolet ray irradiating devices 221 on both sides of the transporting path 48 and the UV ray irradiating devices 221 have ultraviolet ray emitters 222} wherein said disinfecting unit is configured to kill bacteria, said disinfecting unit being including a plurality of emitters 222 each being directed toward opposing sides of said roller unit wherein said disinfecting unit is configured to disinfect both sides of the paper currency as the paper currency is transported through said housing (see fig # 32, ¶ 285-288+); and a control unit {herein the computation control system 166 includes two CPU 170} being coupled to said housing wherein said control um is configured to be manipulated by a user, said control unit being in communication with said roller unit and said disinfecting unit, said control unit turning on each of said roller unit and said disinfecting unit wherein said control unit is configured to facilitate the user to sterilize their paper currency (¶ 168+).
Abe et al. fails to specifically teach said disinfecting unit being positioned adjacent to said exit of said housing wherein said disinfecting unit is configured for killing bacteria immediately prior to the paper currency being dispensed through said exit of said housing. 
Baek teaches a bill sterilizer storage type of a counting machine, wherein the disinfecting unit being positioned adjacent to said exit of said housing wherein said disinfecting unit is configured for killing bacteria immediately prior to the paper currency being dispensed through said exit of said housing (see ¶ 36+). 
In view of Baek’s teachings, it would have been obvious to an artisan of ordinary skill in the art at the time the invention was made to employ into the teachings of Abe et al. that disinfecting unit being positioned adjacent to said exit of said housing wherein said disinfecting unit is configured for killing bacteria immediately prior to the paper currency being dispensed through said exit of said housing so as to enable the sterilization of each currency right before the exit port thereby eliminating any possible bacteria from either the contacted bills or through any component(s) of the transported path of the unit.  
Re Claim 2: Abe et as modified by Baek teaches machine and method, wherein: said housing has a top wall, a front wall, and an angled wall sloping between said front wall and said top wall, said housing having a first lateral wall and a second lateral wail said entry extending through said top wall, said exit extended through said front walk and said assembly includes a chute {herein a downstream transporting path 48 with some slant} being coupled to said front wall of said housing, said chute being aligned with said exit wherein said chute is configured to dispense the paper currency (¶ 106+, 251+).
Re Claim 3: Abe et as modified by Baek teaches machine and method, wherein said roller unit {herein the transporting 48b includes a transporting driven rollers 72 & 73} comprises a passageway being integrated into said housing, said passageway extending between said entry and said exit wherein said passageway is configured to transport the paper currency (¶ 87+).
Re Claim 4: Abe et as modified by Baek teaches machine and method, wherein said roller unit includes a pair of first rollers {herein rollers 50 & 53, which include friction member 51 & 55 for transporting each bill}, each of said first rollers being rotatably positioned in said housing, each of said first rollers extending between a first lateral wall and a second lateral wall of said housing, each of said first rollers being positioned on opposing sides of said passageway from each other wherein each of said first rollers is configured to frictionally engage the paper currency, each of said first rollers being positioned closer to said entry than said exit (¶ 74+).
Re Claim 5: Abe et as modified by Baek teaches machine and method, wherein said roller unit includes a pair of first motors 39 & 40, each of said first motors being coupled to a respective one of said first rollers, each of said first motors rotating said respective first roller in a first direction when said first motors are turned on for transporting the paper currency through said passageway (¶ 73+).
Re Claim 6: Abe et as modified by Baek teaches machine and method, wherein said roller unit includes a pair of second rollers {herein rollers 79 & 83}, each of said second rollers being rotatably positioned in said housing, each of said second rollers extending between said first lateral wall and said second lateral wall, each of said second rollers being positioned on opposing sides of said Page 3 of 1 1passageway from each other wherein each of said second rollers is configured to frictionally engage the paper currency, each of said second rollers being positioned closer to said exit than said entry (see fig. # 4; ¶ 106+).
Re Claim 8: Abe et as modified by Baek teaches machine and method, wherein said disinfecting unit comprises a first light emitter 157 being positioned in said housing, said first light emitter being directed downwardly toward said passageway wherein said first light emitter is configured to emit ultraviolet light onto a top surface of the paper currency for sterilizing the top surface of the paper currency, said first light emitter being positioned between said second rollers and said exit in said housing (see fig. # 20; ¶ 155-158+, 210-211+).
Re Claim 9: Abe et as modified by Baek teaches machine and method, wherein said disinfecting unit includes a second light emitter 153 being positioned in said housing, said second light emitter being directed upwardly toward said passageway wherein said second light emitter is configured to emit ultraviolet light onto a bottom surface of the paper currency, said second light emitter being aligned with said first light emitter (see fig. # 20; ¶ 155+, 198-202+).
Claims 7 and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abe et al. (US 2005/0053183) in view of Baek (KR 101545608 B1) as applied to claim 1 above, and further in view of  Long et al. (US 2005/0035034).
The teachings of Abe et al. have been discussed above. Abe et al. teaches a full-graphic display panel 17 (¶ 68+).
Abe et al. fails to specifically teach a pair of first and second motors and a touch screen being coupled to an angled wall of said housing wherein said touch screen is configured to be manipulated by the user.
Long et al. teaches currency processing device having a multiple stage transport path and method for operating the same, which includes a pair of first and second motors (¶ 322+) and a touch screen {herein touch panel display 15} being coupled to an angled wall of said housing wherein said touch screen is configured to be manipulated by the user (¶ 54+).
In view of Long et al.’s teachings, it would have been obvious to an artisan of ordinary skill in the art at the time the invention was made to employ into the teachings of Abe et al. a pair of first and second motors and a touch screen being coupled to an angled wall of said housing wherein said touch screen is configured to be manipulated by the user so as to engage a respective peripheral edge and level the bill. Furthermore, the touch screen display would be beneficial for receiving and executing instructions from the control unit. 
Re Claim 12: Abe et al as modified by Baek teaches machine and method, wherein said control unit includes a power cord being coupled to and extending away from said housing, said power cord being electrically coupled to said control circuit, said power cord having a distal end with respect to said housing, said power cord having a male plug being electrically coupled to a power source comprising a female electrical outlet (¶ 172+).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fan et al. (CN 213690788 U) teaches a paper processing device with sterilizing function.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWYN LABAZE whose telephone number is (571)272-2395. The examiner can normally be reached Monday through Friday 8:30AM to 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Steve Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDWYN LABAZE/Primary Examiner, Art Unit 2887